Citation Nr: 1522238	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In May 2013, the Veteran filed a notice of disagreement (NOD).  In September 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.  

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran was informed in June 2014 that a transcript from that hearing was not able to be produced and that he had the opportunity to testify during another Board hearing if he so desired.  In a June 2014 statement, the Veteran elected not to appear at another hearing.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a March 2012 VCAA notification letter.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that he was exposed to significant noise while in service, to include gunfire and loud noise from headphones while working as a radio operator.  The Veteran contends that he reported hearing difficulty while in service, which was never documented because he received no treatment.  He further notes that his hearing difficulty has continued to the present time. 

The Veteran's service treatment records reflect no complaint or diagnoses relating to hearing impairment.  His DD Form 214 documents his military occupational specialty as a radio operator.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Audiometric testing on a June 1965 entrance examination revealed pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
0 (10)
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
0 (5)

Audiometric testing conducted on February 1967 separation examination revealed pure tone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
-
5 (10)

According to the April 2013 VA examiner, these tests indicate normal hearing bilaterally.  However, in light of the Veteran's MOS noted on his DD Form 214, the Board accepts his assertions of in-service noise exposure.  

Furthermore, an April 2013 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
55
50
55
50
50
LEFT
55
50
55
50
55

The Board notes that these results indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  Thus, the remaining question is whether there exists a medical nexus between such disability and the Veteran's in-service noise exposure.  

The April 2013 VA examiner opined that the Veteran's current hearing loss was less likely than not related to his military noise exposure.  In explaining the conclusion, the examiner noted normal hearing at enlistment and discharge, as well as no significant shift in hearing when comparing his hearing test at separation to the hearing test when he entered service.  Furthermore, the examiner noted that the Veteran's pattern of hearing loss was not consistent with hearing loss as a result of noise exposure.  The Board notes that it is unclear if the VA examiner converted the service audiogram results according to ISO-ANSI standards.  

Moreover, after the VA examiner provided an etiology opinion, the Veteran submitted a May 2013 private physician's letter, noting that the Veteran's bilateral hearing loss is more likely than not caused by his military service.  The Board notes, however, that the private physician provided no rationale to support his opinion.  

Additionally, the Board notes that the Veteran submitted a statement in June 2014 indicating that he did not have a hearing test at his discharge from service due to time constraints.  He further reported that he saw an audiologist immediately following discharge, who recommended that he begin using hearing aids.  The Veteran also reported that he was scheduled for a hearing appointment while stationed in Korea but that he was discharged prior to this appointment.  

Given the above, to include the additional medical and lay evidence received after the VA etiology opinion was provided, the evidence currently of record is inadequate to resolve the claim for service connection, and that further medical opinion-based on full consideration of the Veteran's statements and other lay and medical evidence of record, and supported by complete, clearly stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should arrange to obtain from the April 2013 VA audiology examiner an addendum opinion.  The AOJ should only arrange for the Veteran to undergo further VA examination if the April 2013 VA examiner is not available or another examination of the Veteran is deemed medically necessary in the judgment of a competent professional.  

The Board emphasizes that the Veteran's failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should 
give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the claims file to the April 2013 VA examiner for an addendum opinion.  If the April 2013 examiner is no longer available, or further examination of the Veteran is deemed medically necessary in the judgment of a competent professional, arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies-in particular, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically related to in-service injury, to include alleged significant in-service noise exposure (which the Veteran is competent to assert).  

In rendering the requested opinion, the examiner should indicate that the testing results from entrance and discharge audiology examinations were converted and considered pursuant to ISO-ANSI standards.  

The examiner must also consider and discuss all pertinent lay, medical and other objective evidence (to include the April 2013 VA examiner's opinion, and the May 2013 private physician's opinion) as well as all lay assertions (to specifically include the Veteran's June 2014 statement with respect to his in-service noise exposure and symptoms of diminished hearing, as well as his assertions that he had no discharge audiology examination, and that he sought treatment for hearing loss immediately following discharge.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached), must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




